Judgment was rendered in this cause in favor of defendant in error, plaintiff below, on the 7th day of July, 1913, at which time plaintiff in error was given 60 days to make and serve case-made. The time expired on the 5th day of September, 1913. On September 6th thereafter plaintiff in error was granted 60 days' further extension. Defendant in error has moved to dismiss the appeal, upon the ground, among others, that the time which plaintiff in error was given to make and serve case-made expired September 5th, and that the trial *Page 368 
court was without power to make the order of extension made on September 6th. The time expired September 5th, and the order made on September 6th was without authority of law and void.
The motion to dismiss upon this ground is therefore sustained.
All the Justices concur.